Case 8:20-cv-01599-WFJ-TGW Document 22 Filed 07/29/21 Page 1 of 2 PageID 1415




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 DANA E. DICKSON,

               Plaintiff,

 v.                                                          Case No. 8:20-cv-1599-WFJ-TGW

 COMMISSIONER, SOCIAL
 SECURITY ADMINISTRATION,

               Defendant.
                   ____                          /



                         ORDER REMANDING TO COMMISSIONER
        Pursuant to sentence four of 42 U.S.C. § 405(g), Plaintiff seeks judicial review of an

 administrative decision denying her claim for Social Security disability insurance benefits (see

 Dkt. 1). At this juncture, the Commissioner of Social Security seeks entry of an order

 reversing and remanding the case for further administrative action. The Commissioner

 believes remand is appropriate and asserts the following:

        Upon remand, the Commissioner will offer Plaintiff an opportunity for a
        hearing and reassess Plaintiff’s residual functional capacity based on the
        evidence of record, including medical opinions.

 Dkt. 21. Plaintiff has no objection. Accordingly, it is ordered as follows:

        1.     The Commissioner’s Unopposed Motion for Entry of Judgment with Remand

 (Dkt. 21) is granted.

        2.     The Commissioner’s decision is reversed and remanded to the Commissioner

 pursuant to sentence four of 42 U.S.C. § 405(g).

        3.     The Clerk of Court is directed to enter judgment for Plaintiff and close this case.
Case 8:20-cv-01599-WFJ-TGW Document 22 Filed 07/29/21 Page 2 of 2 PageID 1416




      DONE AND ORDERED at Tampa, Florida on July 29, 2021.




                                      2
